MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reconsider and reopen removal proceedings.
We have reviewed the record and petitioners’ response to the order to show cause and conclude that the questions raised in this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). A motion to reopen must provide new evidence, and a request for reconsideration must be predicated upon legal or factual error. See 8 U.S.C. § 1229a(c)(6)(C) & (7)(B); 8 C.F.R. § 1003.2(b) & (c)(1). Because petitioners’ motion failed to meet those requirements, the BIA did not abuse its discretion in denying petitioners’ motion to reopen and reconsider. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal *352shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.